IN THE SUPREME COURT OF TEXAS
                                           NO. 14-0038


            IN RE THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS, RELATOR


                             ON PETITION FOR WRIT OF MANDAMUS


                                         PER CURIAM

       The Office of the Attorney General (OAG) filed suit against Cornelius Jackson, seeking to

establish his paternity and to compel him to pay child support. See TEX. FAM. CODE §§ 102.007

(providing a child-support cause of action to the State’s Title IV-D agency); 231.001 (designating

OAG as Texas’ Title IV-D agency); see also §§ 160.201(b)(3) (authorizing the establishment of

paternity through civil adjudication); 160.601(a) (same); 160.602(a)(4) (authorizing the State’s

“support enforcement agency or another government agency authorized by law” to maintain the

proceeding to adjudicate paternity).

       After an evidentiary hearing, the associate judge issued a temporary order establishing the

parent-child relationship. See id. § 201.104(b) (authorizing associate judge to render any non-final

order on the merits of the case). The associate judge also ordered Jackson to pay $500 per month

in child support. In addition, the associate judge denied OAG’s request to prevent disclosure of

certain of Jackson’s and the child’s personal information. Finally, the associate judge determined

no basis existed to show a history of family violence and ordered OAG to remove the family

violence indicator from Jackson’s file and OAG’s system.

       The trial court denied OAG’s request for de novo review, see id. § 201.1042, and affirmed

and adopted the associate judge’s temporary order. OAG unsuccessfully sought mandamus relief
in the court of appeals from the trial court’s order regarding the removal of the family violence

indicator. OAG now seeks mandamus relief in this Court.

       Ordinarily, a final order must include each party’s social security and driver’s license

numbers, current residence and mailing addresses, home and work telephone numbers, and the

name and address of any employers. Id. § 105.006(a). However, a trial court may, after notice and

a hearing, order this information withheld if it is “likely to cause the child or a conservator

harassment, abuse, serious harm, or injury.” Id. § 105.006(c). Under the same statute, a trial court

may “render any other order the court considers necessary.” Id. § 105.006(c)(2).

       At the hearing to determine whether to disclose this information, OAG argued that

nondisclosure of the parties’ personal information was appropriate because of the potential risk of

harm. However, the associate judge found that no grounds supported nondisclosure, and OAG

does not complain of the nondisclosure ruling. The only issue before us is whether the trial court

erred when it ordered OAG to remove the family violence indicator from Jackson’s files and

OAG’s system, presumably under the authority of the Family Code’s “any other order” phrase in

section 105.006(c)(2). We conclude the trial court erred and conditionally grant mandamus relief.

       Federal law requires states participating in the federal child support enforcement program

to maintain a “family violence indicator” in the states’ support enforcement reporting systems. See

42 U.S.C. § 653(h)(2) (authorizing the Secretary of the Department of Health and Human Services

to specify through regulations the required information to be collected); 45 C.F.R.

§ 307.11(f)(1)(x) (including a “family violence indicator” in the required information). As a

participant in the federal program, Texas must follow the federal guidelines, which are located in

Part D of Title IV of the federal Social Security Act. 42 U.S.C. § 651 et seq. Under the program’s

guidelines, Texas “at a minimum” must establish a state registry consisting of “[e]very IV-D case




                                                 2
receiving child support enforcement services under an approved State plan; and . . . [e]very support

order established or modified in the State on or after October 1, 1998.” 45 C.F.R. §§ 307.11;

307.11(e)(2)(i)–(ii). The state case registry also must contain certain “[s]tandardized data

elements” for every program participant. Id. § 307.11(e)(3). These standardized elements “shall

include . . . Names . . . Social security numbers . . . Dates of birth . . . Case identification numbers . . .

Other uniform identification numbers . . . [and] Data elements required under paragraph (f)(1) of

this section necessary for the operation of the Federal case registry.” Id. § 307.11(e)(3)(i)–(vi)

(emphasis added).

        Paragraph (f)(1), in turn, requires the participating states to furnish “information which

would necessitate adding or removing a Family Violence indicator.” See id. § 307.11(f)(1)(i)–

(xiv). This information includes the standardized data mentioned above, but it adds one additional

relevant element: the “Family violence indicator (domestic violence or child abuse).” Id.

§ 307.11(f)(1)(x).

        This information required under paragraph (f)(1) is collected “for purposes of sharing and

comparing with, and receiving information from, other data bases and information comparison

services, to obtain or provide information necessary to enable the State, other States, the [Office

of Child Support Enforcement] or other Federal agencies to carry out this chapter.” Id. § 307.11(f).

        As Texas’ designated Title IV-D agency, OAG must collect, store, and maintain this

required information, which includes the family violence indicator. See TEX. FAM. CODE § 231.001

(designating OAG as the State’s Title IV-D agency).

                                               *      *     *




                                                      3
       OAG contends that the trial court lacked authority to order it to remove the family violence

indicator from its files. Jackson responds, arguing that the trial court’s authority stems from the

“any other order” phrase found in the Family Code. See id. § 105.006(c)(2).

       We review questions of statutory construction de novo. City of Rockwall v. Hughes, 246
S.W.3d 621, 625 (Tex. 2008). We construe the words of a statute according to their plain meaning,

Tex. Dep’t of Transp. v. City of Sunset Valley, 146 S.W.3d 637, 642 (Tex. 2004), and in the context

of the statute’s surrounding provisions, see TEX. GOV’T CODE § 311.011(a).

       When construing statutes, or anything else, one cannot divorce text from context. The

meaning of words read in isolation is frequently contrary to the meaning of words read contextually

in light of what surrounds them. Given the enormous power of context to transform the meaning

of language, courts should resist rulings anchored in hyper-technical readings of isolated words or

phrases. The import of language, plain or not, must be drawn from the surrounding context,

particularly when construing everyday words and phrases that are inordinately context-sensitive.

       The parties cite no statute that speaks to the degree of either OAG’s or a trial court’s

discretion to determine whether the indicator should be included in OAG’s file. OAG contends—

and both the trial judge and Jackson concede—that other statutes, see, e.g., 42 U.S.C. §§ 653(b)(2);

654(26)(C); TEX. FAM. CODE § 231.108(e), implicate a “reason to believe” and “reasonable

evidence” standard, giving OAG discretion to assign the indicator to a case. Under OAG’s view,

this discretion enhances its ability to protect the release of information when disclosure might

result in physical or emotional harm to a person.

       Conversely, the trial judge and Jackson argue that OAG’s determination to assign the

indicator is simply a preliminary administrative matter subject to judicial review. They contend

the trial court maintains discretion over the existence of the indicator, as necessary to issue




                                                 4
protective orders and prevent disclosure of certain personal information. They cite both state and

federal statutory schemes for analogous support.

        We are unpersuaded by the trial judge’s and Jackson’s reasoning, and the statutes upon

which they rely fail to show analogous support.

        The federal and state statutes cited by the trial judge and Jackson indeed give the trial court

discretion to consider family violence—i.e., to weigh the disclosure of protected information—

but these statutes fall short of authorizing the trial court to order removal of the indicator. The

Family Code authorizes the trial court to decide whether to disclose protected information once a

case has been designated with the indicator, but the authority to assign the indicator to a case rests

with OAG. All the statutes confirm as much. The Legislature has chosen to give OAG discretion

to designate a case with the family violence indicator, and has not chosen to allow trial courts to

intervene, except to weigh the designation in considering a request for disclosure.

        Taken out of context, the Family Code’s “any other order” language might seem a

sweeping provision of power, giving a trial court carte blanche to do as it pleases. See TEX. FAM.

CODE § 105.006(c)(2). But studied in context—in light of the text and structure of surrounding

and related provisions—there is no question that “any other order” cannot bear the broad meaning

ascribed by the trial court. Rather, a trial court may issue “any other order” only to protect the

parties likely to be harmed by disclosure of protected information. See id. § 105.006(c). The trial

court’s misreading of subsection (c)(2) is foreclosed by statutory context because subsection (c)(2)

is clearly limited to the risks of harm noted in subsection (c). See id. § 105.006(c)(2) (“If a court

finds . . . that [disclosing] the information required by this section to another party is likely to cause

the child or a conservator harassment, abuse, serious harm, or injury, the court may . . . render any

other order the court considers necessary.”).




                                                    5
       Jackson and the trial judge also frame the issue as one of procedural due process,

contending that a non-custodial parent whose case has been designated with the indicator loses

certain “core” rights, which necessitates judicial review. The loss of “core” rights to which Jackson

and the trial judge allude would be derived from a judicial decision or an administrative

determination that disclosure of the information at issue would be likely to cause harm.

       But at no point does OAG argue that assigning the indicator to a case within its internal

files serves as a determination that a nondisclosure order is warranted. Rather, OAG simply argues

that it has the sole authority to determine whether to include (and keep) the indicator within its

files as a signal that family violence may have occurred and that precautions may therefore be

appropriate.

       It is well settled that trial courts may review an administrative action only if a statute

provides a right to judicial review, or the action adversely affects a vested property right or

otherwise violates a constitutional right. Stone v. Tex. Liquor Control Bd., 417 S.W.2d 385, 385–

86 (Tex. 1967). Even assuming that OAG’s indicator designation can be properly categorized as

an “administrative action,” and that Jackson sought judicial review of OAG’s decision to apply

the indicator, the parties have not directed us to any authority expressly providing for the right to

review the designation. And because Jackson did not allege a violation of a vested property right

or a constitutional right, he is not entitled to seek judicial review of OAG’s decision to apply the

indicator.

                                            *    *     *

       In effect, the trial court in this case decided that the family violence indicator was not

necessary and determined that it should be removed. But the trial court lacked authority to order

OAG to remove the indicator from its files. OAG is assigned the indicator designation; the trial




                                                 6
court is responsible for weighing that designation when asked to disclose protected information.

These two lines do not intersect.

       Accordingly, without hearing oral argument, see TEX. R. APP. P. 52.8(c), we conditionally

grant the writ of mandamus and direct the trial court to vacate its order. We are confident the trial

court will comply, and the writ will issue only if it does not.



OPINION DELIVERED: January 30, 2015




                                                  7